Title: To Benjamin Franklin from ——— Harrison, 23 December 1783
From: Harrison, ——
To: Franklin, Benjamin


          
            Hotel des armes de L’Empire rue D’auphin Paris.23 Xbre. 83
          
          Mr Harrison presents his respectful Compliments to His Excellency, is sensible of his polite Invitation at same Time is sorry

that an Indisposition that has Kept him confined since his arrival in Paris, prevents his having the Honor to wait on His Excellency on Thursday next.
          
            His Excellency Benjamin Franklin Esqr.
          
         
          Addressed: A Son Excellence / Monsieur Franklin / en Son hôtel / a Passy
        